








Exhibit 10.28
Effective as of January 27, 2016


Dear Jim,
We are pleased to extend to you our offer to join Lands’ End, Inc. (“Lands’
End”) as its Executive Vice President, Chief Operating Officer, Chief Financial
Officer and Treasurer, reporting directly to the Chief Executive Officer,
contingent on our mutual execution of this letter agreement and your Executive
Severance Agreement (as defined below). You will commence employment on January
27, 2016 (your “Start Date”) and you will assume the role of Executive Vice
President, Chief Operating Officer, Chief Financial Officer and Treasurer of
Lands’ End at 12:01 a.m. on January 30, 2016.


The key elements of your compensation package are as follows:


•
Annual base salary at a rate of $625,000. Your annual base salary shall be
subject to review by the Compensation Committee of the Board of Directors of
Lands’ End (the “Committee”) for increase, but not decrease.



•
Participation in the Lands’ End Annual Incentive Plan (“AIP”) with an annual
incentive target opportunity of 75% of your base salary. Notwithstanding the
foregoing, for Lands’ End’s fiscal year beginning February of 2016, you will
receive an incentive payment equal to the greater of (a) the actual incentive
earned and payable to you under the AIP in respect of such fiscal year and (b)
upon the achievement of threshold performance targets required to satisfy the
tax deductibility requirements of Section 162(m) of the Internal Revenue Code of
1986, as amended, $312,500 (“2016 Special Incentive Award”). Any incentive award
payable with respect to a fiscal year (including the 2016 Special Incentive
Award) will be paid by April 15 of the following fiscal year, provided that you
are actively employed at the payment date or your employment with Lands’ End
terminates following the end of the applicable fiscal year and prior to payment
by (x) Lands’ End without Cause (as defined in the Executive Severance
Agreement), (y) by you for Good Reason (as defined in the Executive Severance
Agreement) or (z) as a result of your death or Disability (as defined in the
Executive Severance Agreement).



•
You will receive a one-time cash sign-on bonus of $350,000 (“Sign-On Bonus”).
50% of the Sign-On Bonus will be paid on your Start Date and 50% will be paid on
the first anniversary of your Start Date. If your employment is terminated by
Lands’ End for Cause (as defined in the Executive Severance Agreement) or by you
without Good Reason (as defined in the Executive Severance Agreement) prior to
the second anniversary of your Start Date, within 30 days of your last day
worked, you will be required to pay back the pre-tax amount of the Sign-On Bonus
paid to you within the 365 days immediately preceding the date your employment
is terminated. For the avoidance of doubt, you shall not have to return any such
amounts if your employment terminates by Lands’ End without Cause, by you for
Good Reason or as a result of your death or Disability (as defined in the
Executive Severance Agreement.



•
On or promptly following your Start Date, you will receive a one-time sign-on
grant of restricted stock units (“RSUs”) valued, as of the grant date, at
$350,000 (the “Sign-On Service-Vesting RSUs”) and a one-time sign-on grant of
RSUs valued, as of the grant date, at $415,000 (the “Sign-On Performance-Vesting
RSUs”), collectively referred to herein with the Sign-On Service-Vesting RSUs as
the “Sign-On RSUs”), in each case, pursuant to the form of restricted stock unit
award agreement approved by the Committee , under the Lands’ End, Inc. 2014
Stock Plan (As Amended and Restated) (the “2014 Plan”). The number of Sign-On
RSUs granted will be determined using the market closing price of Lands’ End
shares on the grant date of the awards. Any Sign-On RSUs that vest will be
settled within thirty (30) days after the applicable vesting date by delivery of
one share of Lands’ End common stock for each RSU being settled. If your
employment is terminated by Lands’ End for Cause or by you without Good Reason,
all Sign-On RSUs that are unvested as of the date of such termination will be
forfeited; provided, that, upon any other termination





--------------------------------------------------------------------------------




of employment (including death or Disability) your Sign-On RSUs shall vest
immediately. The Sign-On RSUs will vest as follows:


•
The Sign-On Service-Vesting RSUs will be scheduled to vest on a graded basis,
with 25% of the RSUs granted vesting on the second anniversary of the Start
Date, 25% of the RSUs granted vesting on the third anniversary of the Start
Date, and 50% of the RSUs granted vesting on the fourth anniversary of the Start
Date.



•
The Sign-On Performance-Vesting RSUs will vest subject to Lands’ End’s
achievement of applicable performance targets over the fiscal years ending in
calendar years 2017 and 2018. The applicable performance targets will be as
established by the Committee based on the performance targets applicable to the
Lands’ End 2015 LTIP program.



•
Your eligibility to participate in future long-term compensation programs of
Lands’ End, beginning with the fiscal year beginning in calendar year 2016, will
be determined at the same time and in the same manner as other senior executive
officers of Lands’ End; provided, however, that your target award opportunity
with respect to any given performance cycle will be not less than 100% of your
annual base salary as in effect on the date of grant of any such award.
Long-term compensation awards will be granted under the 2014 Plan (or a
successor plan), in accordance with the terms thereof.



•
You will be eligible for relocation assistance in accordance with Lands’ End’s
standard relocation policy. To receive relocation assistance, you must sign a
Relocation Repayment Agreement, which will be included in the relocation package
that will be sent to you from our relocation vendor. In addition, during the
period from your Start Date through the 12-month anniversary thereof, Lands’ End
will, upon presentation of appropriate documentation and subject to your
continued employment, reimburse you for expenses (subject to an appropriate and
reasonable cap) incurred by you in commuting between your current primary state
of residence and Lands’ End headquarters (including but not limited to roundtrip
airfare from your current location as of the date of this letter to Dodgeville,
WI and rental car/ parking expenses), it being understood that you shall obtain
permanent housing in the Dodgeville, Wisconsin area.

 
•
You will be eligible to receive at least four (4) weeks paid vacation, in
accordance with Lands’ End policy. Added to this, you will qualify for six (6)
paid national holidays each year. You also will be eligible for up to four (4)
personal days per year, after completing six (6) months of service.



•
You will be eligible to participate in all retirement, health and welfare
programs of Lands’ End on a basis no less favorable than other senior executives
of Lands’ End, in accordance with the applicable terms, conditions and
availability of those programs. Lands’ End shall provide you with
indemnification and advancement of expenses to the fullest extent permitted by
applicable law and directors’ and officers’ liability insurance, each at the
level provided to senior executives of Lands’ End.



•
Lands’ End will promptly pay or reimburse you for reasonable legal fees and
expenses incurred by you in connection with the negotiation and drafting of this
offer letter, not to exceed $17,500 in total.



•
All cash amounts referenced in this letter agreement are, unless otherwise
expressly stated, subject to applicable income and employment tax withholding as
required under applicable law.



•
Lands’ End and you agree that your workplace location will be at Lands’ End’s
principal executive offices in Dodgeville, Wisconsin, subject to such
business-related travel as may reasonably be required in order for you to
perform your duties to Lands’ End. Lands’ End will reimburse you for all
reasonable expenses incurred by you in the course of performing your duties with
Lands’ End, subject to its requirements with respect to reporting and
documentation of expenses under its expense reimbursement policy, including all
travel, hotel and other expenses incurred by you in performing your duties.







--------------------------------------------------------------------------------




This offer of employment to you by Lands’ End is contingent upon you signing an
Executive Severance Agreement with Lands’ End in the form attached as Exhibit A
hereto (the “Executive Severance Agreement”). This offer also is contingent upon
satisfactory completion of a pre-employment drug test and employment eligibility
verification (i.e., Form I-9).


By accepting this offer, you agree to devote all of your professional time and
attention to the duties required by your positions with Lands’ End while
employed and to the best interests of Lands’ End. To that end, you represent and
warrant to Lands’ End that: (a) you are not subject to any obligation, written
or oral, containing any non-competition provision or any other restriction
(including, without limitation, any confidentiality provision) that would result
in any restriction on your ability to accept and perform this or any other
position with Lands’ End or any of its affiliates; and (b) you are not
(i) except for the entity set forth on Exhibit B, a member of any board of
directors, board of trustees or similar governing body of any for-profit,
non-profit or not-for-profit entity (any such board, a “Secondary Board”) or
(ii) a party to any agreement, written or oral, with any entity under which you
would receive remuneration for your services; provided, however, that subject to
written approval by the Board (not to be unreasonably withheld), you will be
eligible, beginning on and after October 1, 2016, to serve as a member of at
least one Secondary Board.


Finally, you agree that you will not disclose or use, in violation of an
obligation of confidentiality, any information that you acquired as a result of
any previous employment or otherwise, and represent and affirm that your
employment with Lands’ End will not violate any restrictive covenants by which
you are bound under any agreement with any prior employer or other service
recipient.


Jim, we are looking forward to you joining Lands’ End. We are excited about the
important contributions you will make to the company and look forward to your
acceptance of our offer. If you need additional information or clarification,
please do not hesitate to call.


The offer of employment contained in this letter will expire, if not accepted by
you, within one week from the date of this letter. To accept, please sign below
and return this letter, along with your signed Executive Severance Agreement, to
my attention.




[END OF DOCUMENT. SIGNATURES ON NEXT PAGE.]














--------------------------------------------------------------------------------




Sincerely,


/s/ Josephine Linden


Josephine Linden
Chair, Board of Directors
Lands’ End, Inc.


Enclosures






Accepted and agreed this 26th day of January, 2016:




/s/ James F. Gooch    
James Gooch     






--------------------------------------------------------------------------------






Explanatory note: Definitive Executive Severance Agreement filed separately.




Exhibit A
to Lands’ End Offer Letter effective as of January 27, 2016


Executive Severance Agreement attached hereto.















A - 1

--------------------------------------------------------------------------------




Exhibit B
to Lands’ End Offer Letter effective as of January 27, 2016


Sears Hometown & Outlet Stores



B - 1